DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 September 2022 has been entered.
 
Status
	Applicant’s reply dated 15 September 2022 to the previous Office action dated 17 June 2022 is acknowledged. Pursuant to amendments therein, claims 1, 5, 10, and 14 are pending in the application.
	The rejection under 35 U.S.C. 112 made in the previous Office action is withdrawn in view of applicant’s claim amendments, but a new rejection under 35 U.S.C. 112 is made herein in view of applicant’s claim amendments.
	The rejections under 35 U.S.C. 103 made in the previous Office action are withdrawn in view of applicant’s claim amendments, but new (modified) rejections under 35 U.S.C. are made herein in view of applicant’s claim amendments.

Election/Restrictions
Claims 1 and 5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02 June 2021.
It is also noted that further constituent cysteine is an elected species.  Election was made without traverse in the reply filed on 02 June 2021.
Claims 10 and 14 are under current examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “extra physical activity” in claim 10 is a relative term which renders the claim indefinite. The term “extra physical activity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear when physical activity is “extra”, and thus the claim is without an objective boundary and is indefinite.  Claim 14 is rejected as depending upon a rejected claim without remedying such deficiency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao et al. (US 2010/0009014 A1; published 14 January 2010; of record) in view of Ogawa et al. (JP 2011-190243 A; published 29 September 2011; of record; citations herein to English machine translation made 12 February 2022; of record).
Mao et al. discloses administrating an effective amount of a composition for inhibiting the formation of body fat wherein the composition comprises a lactoferrin and a trivalent chromium compound such as chromium (III) chloride hexahydrate (claim 8) wherein the lactoferrin and trivalent chromium compound form a complex (paragraph [0017]) wherein example compositions comprise 0.5 g chromium (III) chloride hexahydrate and 3 g lactoferrin out of a total 299.5 g (Example 1; paragraph [0023]) and 1 g chromium (III) chloride hexahydrate and 60 g lactoferrin out of a total 200,461 g (Example 2; paragraph [0024]) and 154.5 g chromium (III) chloride hexahydrate and 3 g lactoferrin out of a total 75,187.5 g (Example 3; paragraph [0025]) wherein water may be added to the composition (paragraph [0019]) wherein the composition may be added to a dairy product such as milk powder (paragraph [0016]).
Thus, Example 1 contains 0.5g/299.5g * 100% = about 0.1 wt% chromium (III) chloride hexahydrate and 3g/299.5g * 100% = about 1 wt% lactoferrin; and Example 2 contains 1g/200,461g * 100% = about 0.0005 wt% chromium (III) chloride hexahydrate and 60g/200,461g * 100% = about 0.03 wt% lactoferrin; and Example 3 contains 154.5g/75,187.5g * 100% = about 0.2 wt% chromium (III) chloride hexahydrate and 3g/75,187.5g * 100% = about 0.004 wt% lactoferrin.
Mao et al. does not disclose taurine as claimed.
Ogawa et al. discloses taurine as an active agent for reducing visceral fat thereby improving obesity (abstract) wherein taurine is administered in food at 5 wt% (Test Example 1 page 7).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mao et al. and Ogawa et al. by adding 5 wt% of taurine as in Ogawa et al. to the composition of Mao et al. as discussed above, with a reasonable expectation of success, wherein the composition of Mao et al. includes lactoferrin, chromium (III) chloride hexahydrate, and milk powder, as discussed above.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to increase the effectiveness of weight loss by adding an additional fat reducing / weight loss active ingredient thereto as suggested by Ogawa et al., and given that it is prima facie obvious to combine equivalents known for the same purpose (i.e., compounds/compositions known for weight loss) per MPEP 2144.06(I).
Regarding the claimed recitation of 0.1-1 parts by weight trivalent chromium compound, 1-20 parts by weight lactoferrin, and 1000-10,000 parts by weight taurine, all based on the total weight of the composition, such recitation specifies a weight ratio of the three named components.  Given that such recitation is a ratio, such ratio can be for example divided by 1000 and thus expressed as 0.0001-0.001 : 0.001-0.02 : 1-1000 (trivalent chromium compound : lactoferrin : taurine).  As discussed above, Mao et al. discloses concentrations of chromium (III) chloride hexahydrate of about 0.0005-0.2 wt% and lactoferrin of about 0.004-1 wt%, and Ogawa et al. discloses a concentration of taurine of 5 wt%, resulting in a weight ratio of about 0.0005-0.2 : about 0.004-1 : 5 when the teachings are combined, which ratio overlaps the claimed ratio of 0.0001-0.001 : 0.001-0.02 : 1-1000, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
Regarding the claimed recitation of preparation steps, such recitation renders claim 10 a product-by-process claim.  Claim 10 is therefore not limited to the manipulations of the recited steps, but is rather limited only to the structure implied by the steps.  See MPEP 2113.  The only structure implied by the recited steps is a mixture of taurine, trivalent chromium compound, lactoferrin, milk powder, and optionally water, and such mixture is disclosed by the prior art as discussed above.
Regarding the claimed recitation of the subject not producing extra physical activity, such term “extra physical activity” is unclear as discussed above regarding indefiniteness, and since the scope of the term is unclear such term is interpreted herein as limited to the actual term itself, and although Ogawa et al. teaches combining the agent with exercise to improve visceral fat accumulation in obesity (page 6 paragraph 4), neither Mao et al. nor Ogawa et al. disclose that the subject produces “extra physical activity” as claimed.

Claims 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao et al. in view of Ogawa et al. as applied to claim 10 above, and further in view of Lee et al. (US 2005/0048147 A1; published 03 March 2005; of record).
Mao et al. and Ogawa et al. are relied upon as discussed above.
Mao et al. and Ogawa et al. do not disclose cysteine as in claim 14.
Lee et al. discloses compositions for weight management (title) comprising bioactive compounds including one or more amino acids including cysteine wherein the composition may be extracted from fenugreek (abstract) wherein examples contain 0.79% and 0.67% cysteine (paragraph [0100]).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mao et al., Ogawa et al., and Lee et al. by including the cysteine of Lee et al. in the composition of Mao et la. in view of Ogawa et al. as discussed above, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to increase the effectiveness of weight loss by adding an additional weight loss active ingredient thereto as suggested by Lee et al., and given that it is prima facie obvious to combine equivalents known for the same purpose (i.e., compounds/compositions known for weight loss) per MPEP 2144.06(I).
Regarding the claimed recitation of 100-5000 parts by weight of cysteine based on the total weight of the composition, such recitation read in combination with the previously claimed parts by weight limitations as discussed above specifies a weight ratio in combination with the three previously named components as discussed above.  Given that such recitation is a ratio, such ratio can be for example divided by 1000 as discussed above and thus expressed as 0.1-5.  As discussed above, Lee et al. discloses concentrations of cysteine of 0.79 and 0.67%, which lie within the claimed ratio.

Response to Arguments
Applicant's arguments filed 15 September 2022 with respect to obviousness have been fully considered but they are not persuasive.
Applicant argues that neither Mao et al. nor Ogawa et al. disclose the specifically claimed steps for preparing the claimed composition (remarks page 6-7).  In response, such recitation renders claim 10 a product-by-process claim.  Claim 10 is therefore not limited to the manipulations of the recited steps, but is rather limited only to the structure implied by the steps.  See MPEP 2113.  The only structure implied by the recited steps is a mixture of taurine, trivalent chromium compound, lactoferrin, milk powder, and optionally water, and such mixture is disclosed by the prior art as discussed above.
Applicant argues that taurine reduces chromium in tissues and organs, and thus it would not have been obvious to apply taurine to facilitate accumulation of chromium in tissues or organs (remarks pages 7-8, 11).  In response, the rejection is not based on a motivation to facilitate accumulation of chromium in tissues or organs, but rather to increase the effectiveness of weight loss by adding an additional fat reducing / weight loss active ingredient thereto as suggested by Ogawa et al., and “[i]t is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.”  MPEP § 2144(IV).
Applicant argues that the prior art does not teach the effect of increasing energy metabolism in insulin-sensitive tissue or organs despite an expected reduction in chromium, and thus there is no motivation to combine (remarks page 8).  In response, as discussed above, the rejection is not based on a motivation to facilitate accumulation of chromium in tissues or organs, but rather to increase the effectiveness of weight loss by adding an additional fat reducing / weight loss active ingredient thereto as suggested by Ogawa et al., and “[i]t is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.”  MPEP § 2144(IV).  Moreover, finding the mechanism of action of a prior art method does not make such prior art patentable.  See In re Omeprazole Patent Litigation, 483 F.3d 1364, 82 USPQ2d 1643, 1650 (Fed. Cir. 2007).  See also Atlas Powder v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999) (“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's function, does not render the old composition patentably new to the discoverer.”); Bristol-Myers Squibb Co. v. Ben Venue Labs., Inc., 246 F.3d 1368, 1376, 58 USPQ2d 1508 (Fed. Cir. 2001) (explaining that newly discovered results of known processes are not patentable because those results are inherent in the known processes); Verdegaal Bros., Inc. v. Union Oil & Co. of Cal., 814 F.2d 628, 633, 2 USPQ2d 1051 (Fed. Cir. 1987) (holding that the recognition of a new aspect of a known process is not a patentable invention of a novel process).
	Applicant argues that Ogawa et al. teaches that taurine only reduces obesity when used in combination with exercise, thus teaching away from the claimed invention (remarks pages 8-9, 11).  In response, the instantly claimed invention does not exclude exercise; it excludes the subject producing “extra physical activity”, which as discussed above is an unclear and indefinite term, and thus is interpreted herein as limited to the actual term itself, and although Ogawa et al. teaches combining the agent with exercise to improve visceral fat accumulation in obesity (page 6 paragraph 4), neither Mao et al. nor Ogawa et al. disclose that the subject produces “extra physical activity” as claimed.
	Applicant argues that the teachings in Mao et al. and Ogawa et al. concerning trivalent chromium compound and taurine involve different metabolic pathways and therefore would not have been recognized as relevant to each other (remarks pages 9-10).  In response, both Mao et al. and Ogawa et al. teach compositions to reduce fat, and it would have been obvious to combine such compositions to reduce fat, regardless of any different mechanisms of action therein as discussed above.
	Applicant argues that the present invention shows that trivalent chromium compound and taurine have a synergistic effect on chromium absorption efficiency and chromium accumulation efficiency per Figure 1 resulting in better efficiency in accumulating chromium element per the instant specification at page 14 lines 7-10 (remarks page 10).  In response, Figure 1 appear to show no more than an additive effect, which is not a synergistic effect.
	Applicant argues that the asserted unexpected effects of the instant invention occur through a different pathway from that of Mao et al. (remarks page 10).  In response, as discussed above, finding the mechanism of action of a prior art method does not make such prior art patentable, and it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.
	Applicant argues that Preparation 2 in the instant specification demonstrates unexpected results given that the claims now recite the specific preparation steps of Preparation 2 (remarks pages 11-12).  In response, such purported unexpected results are still not commensurate in scope with the claimed invention in that Preparation 2 purportedly produces such results but the claims are not limited to Preparation 2, as Preparation 2 includes all components in specific amounts/concentrations whereas claim 10 is not so limited.  Moreover, such results are also not unexpected because trivalent chromium-lactoferrin complex and taurine are both known weight loss active ingredients and thus such results are expected.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473. The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617